EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Steven Fischman (Reg. No. 34,594) on February 23, 2021.

1. (Proposed Amended) A self-managing computer system for managing rules of symptoms, the computer system comprising:

	computer storage storing

 a symptom database which stores existing symptoms; and

a specimen database which stores existing specimens, wherein the existing specimens include a first existing specimen and a second existing specimen, wherein the first existing specimen is a subset of the second existing specimen, and wherein the existing second specimen corresponds to one of the existing symptoms stored in the symptom database; and

an analysis unit for verifying a new symptom to determine whether to add the new symptom to the symptom database, the new symptom including a rule for detecting a set of identified events, the analysis unit comprising a computer processor and a computer memory operatively coupled to the computer 

analyzing the second existing an accuracy of the rule of the new symptom to determine whether to add the new symptom to the symptom database, by determining whether the second existing 

when the second existing 

an analysis result presentation unit, wherein the analysis result presentation unit, in response to the determination of an overlap of the one of the existing symptoms with the new symptom, presents the one of the existing symptoms that includes a rule that produced the overlap.


2. (Original) The computer system according to claim 1, wherein the computer system receives input for increasing the accuracy of the rule of the new symptom.


3. (Original) The computer system according to claim 2, wherein the increasing the accuracy of the rule includes modifying the rule to increase the accuracy of the rule.


second existing 


5. (Original) The computer system according to claim 1, wherein a new second specimen is generated according to the new symptom.


6. (Proposed Amended) The computer system according to claim 5, wherein when the second existing 


7. (Canceled) 


8. (Previously Presented) The computer system according to Claim 1, wherein the analysis result presentation unit further presents a number of the existing symptoms that causes the overlap. 


9. (Proposed Amended) A computer-implemented method for self-managing rules of symptoms on a computer system, the method comprising:

providing, in a computer storage, a symptom database which stores existing symptoms;

providing, in the computer storage, a specimen database which stores existing specimens, wherein the existing specimens include a first existing specimen and a second existing specimen, the first existing specimen is a subset of the second second existing 

providing an analysis unit for verifying a new symptom to determine whether to add the new symptom to the symptom database, the new symptom including a rule for detecting a set of identified events, the analysis unit comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions for:

analyzing the second existing an accuracy of the rule of the new symptom to determine whether to add the new symptom to the symptom database, by determining whether the second existing 

when the second existing 

providing an analysis result presentation unit, wherein, in response to the determination of an overlap of the one of the existing symptoms with the new symptom, the analysis result presentation unit presents the one of the existing symptoms that includes a rule that produced the overlap.


10. (Original) The method according to claim 9, further comprising increasing the accuracy of the rule of the new symptom.


11. (Original) The method according to claim 10, wherein the increasing the accuracy of the rule includes modifying the rule to increase the accuracy of the rule.


12. (Proposed Amended) The method according to claim 9, further comprising modifying the rule if the second existing 


13. (Original) The method according to claim 9, wherein a new second specimen is generated according to the new symptom.


14. (Previously Presented) The method according to claim 13, further comprising when the one of the existing symptoms overlaps with the new symptom, adding the new second specimen to the specimen database.


15. (Proposed Amended) A computer program product for self-managing rules of symptoms on a computer system, the computer program product disposed upon a non-transitory computer-readable medium, the computer program product comprising:

computer program instructions capable of maintaining a symptom database which stores existing symptoms;

computer program instructions capable of maintaining a specimen database which stores existing specimens, wherein the existing specimens include a first existing specimen and a second existing specimen, wherein the first existing specimen is a subset of the second existing specimen, and wherein the existing second specimen correspond to one of the existing symptoms stored in the symptom database; 

computer program instructions capable of verifying a new symptom to determine whether to add the new symptom to the symptom database, the new symptom including a rule for detecting a set of identified events, including analyzing the existing second specimen using the new symptom to determine whether the one of the existing symptoms overlaps with the new symptom according to the rule of the new symptom, and to verify [[the]] an accuracy of the rule of the new symptom to determine whether to add the new symptom to the symptom database, by determining whether the second existing 

computer program instructions capable of, when the second existing second existing 

computer program instructions capable of, in response to the determination of an overlap of the one of the existing symptoms with the new symptom, presenting the one of the existing symptoms that includes a rule that produced the overlap.


16. (Original) The computer program product according to claim 15, further comprising computer program instructions capable of receiving input for increasing the accuracy of the rule of the new symptom.


17. (Original) The computer program product according to claim 16, wherein the increasing the accuracy of the rule includes modifying the rule to increase the accuracy of the rule.


18. (Original) The computer program product according to claim 15, further comprising computer program instructions capable of receiving input for modifying the rule if the second existing 


19. (Original) The computer program product according to claim 15, wherein a new second specimen is generated according to the new symptom.


20. (Previously Presented) The method according to claim 19, further comprising computer program instructions capable of, when the one of the existing overlaps with the new symptom, adding the new second specimen to the specimen database.

Remarks
Claims 1, 4, 6, 9, 12, 15, and 18 have been amended. Claim 7 has been canceled. Thus, claims 1-6 and 8-20 (renumbered 1-19) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the December 10, 2021 Office Action, inter alia, claims 1, 5, 6, 9, 13, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. U.S. Patent Publication (2009/0113242; hereinafter: Miller) in view of Kephart et al. U.S. Patent(6,016,546; hereinafter: Kephart, in IDS dated July 15, 2019) and further in view of  Perazolo et al. U.S. Patent (7,251,584; hereinafter: Perazolo, in IDS dated July 15, 2019)

	Miller, Kephart, and Perazolo, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims 1, 9, and 15, analyzing the second existing specimen using the new symptom to determine whether the one of the existing symptoms overlaps with the new symptom according to the rule of the new symptom, and to verify an accuracy of the rule of the new symptom to determine whether to add the new symptom to the symptom database, by determining whether the second existing specimen includes the set of identified events detected according to the rule of the new symptom and when the second existing specimen overlaps with the new symptom, presenting a notification of the accuracy of the new symptom. In addition, an analysis result presentation unit, wherein the analysis result presentation unit, in response to the determination of an overlap of the one of the existing symptoms with the new symptom, presents the one of the existing symptoms that includes a rule that produced the overlap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152